 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   Tara JONES,                                          Case No.: 19-cv-2288-AGS
11                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                          MOTION TO PROCEED IN FORMA
12   v.
                                                          PAUPERIS (ECF No. 2), DISMISSING
13   SOCIAL SECURITY                                      THE COMPLAINT WITHOUT
                                                          PREJUDICE, AND CLOSING THE
14   ADMINISTRATION
                                                          CASE, WITH LEAVE TO AMEND
15                                     Defendant.
16
17         Plaintiff moves to proceed in forma pauperis (IFP). While plaintiff qualifies to
18   proceed without paying the initial filing fee, her complaint fails to state a claim for relief.
19   So, the Court grants plaintiff’s IFP motion but dismisses the complaint without prejudice.
20                             Motion to Proceed In Forma Pauperis
21         Typically, parties instituting a civil action in a United States district court must pay
22   a $400 filing fee. See 28 U.S.C. §§ 1914(a); 1915. But if granted the right to proceed IFP,
23   a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176, 1177
24   (9th Cir. 1999).
25         Here plaintiff lists household living expenses as $1,360 and apparently has no
26   income. (ECF No. 3, at 2, 4.) Plaintiff is not currently employed. (Id. at 2.) She has no cash
27   on hand, does not own a vehicle, and has no money in a bank account. (Id. at 2-3.) In light
28

                                                      1
                                                                                      19-cv-2288-AGS
 1   of the foregoing, the Court finds that plaintiff has sufficiently shown an inability to pay the
 2   initial $400 fee.
 3                                  28 U.S.C. § 1915(e) Screening
 4         When reviewing an IFP motion, the court must screen the complaint and dismiss it
 5   if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
 6   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
 7   (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
 8   sufficient facts to support the legal conclusion that the Commissioner’s decision was
 9   incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
10   that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
11   the civil action was commenced within sixty days after notice of a final decision,”
12   (2) “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
13   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
14   the nature of the plaintiff’s disagreement with the determination made by the Social
15   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
16   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
17   and citation omitted).
18         Plaintiff’s complaint fails to state a claim, as her allegations meet none of these
19   requirements. (See ECF No. 1, at 2-3.) Instead, the complaint states only that “[t]his case
20   is filed for denial of social security benefits” and that she seeks reversal of that decision.
21   (See id. at 2-3.) This is not enough detail to allow the Court to determine what her specific
22   disagreements with the Social Security Administration really are. And although surviving
23   § 1915(e) is a “low threshold,” plaintiff is still required to plausibly allege that she is
24   disabled by identifying her purported disability and suggesting why she is entitled to relief.
25   Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see also Lenz v. Colvin, No. 16-
26   cv-1755-JLS (PCL), 2016 WL 5682557, at *2 (S.D. Cal. Oct. 3, 2016) (“In social security
27   appeals, a complaint challenging the denial of benefits ‘must provide a statement
28   identifying the basis of the plaintiff’s disagreement with the Social Security

                                                    2
                                                                                       19-cv-2288-AGS
 1   Administration’s determination and must make a showing that the plaintiff is entitled to
 2   relief.’” (citation omitted)).
 3                                           Conclusion
 4          For the reasons set forth above, the Court grants plaintiff IFP status and waives the
 5   filing fee. But the complaint fails to state a claim and thus is dismissed without prejudice
 6   under § 1915(e). The Clerk is directed to close the case. Plaintiff may automatically reopen
 7   the case by submitting an amended complaint by January 4, 2020.
 8   Dated: December 5, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                    19-cv-2288-AGS
